Citation Nr: 0812640	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-29 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, claimed as irregular heart beat.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1955 to September 
1959.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

Although the veteran requested a hearing before a Veterans 
Law Judge at the local RO, he withdrew that request in 
correspondence received in October 2006.  The veteran, who is 
incarcerated for life, stated that he did not have much money 
and he was in ill health, so that he did not want to travel 
for a hearing at the Detroit RO.  

In an October 2007 informal hearing presentation, the 
veteran's representative, apparently without the veteran's 
consent, while acknowledging that as a practical matter the 
incarcerated veteran would not be able to attend a Board 
hearing, contended that the veteran should be entitled to an 
electronic hearing, i.e., a video conference or telephonic 
hearing, held at the correctional facility where the veteran 
resides, citing VA's obligation to accommodate incarcerated 
veterans as stated in the case of Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The representative also cited 
38 C.F.R. § 20.700(e) (2007), which provides for an 
electronic hearing as an alternative to a personal hearing.  

The Board notes, however, that 38 C.F.R. § 20.705 (2007) 
provides that hearings on appeal (which includes video 
conference hearings) may be held only in one of the following 
places: (a) In Washington, DC, or (b) At a Department of 
Veterans Affairs facility having adequate physical resources 
and personnel for the support of such hearings.  A state 
correctional facility is not a VA facility.  Therefore, the 
request by the veteran's representative is denied as being 
contrary to the regulation.  

There is no indication that the representative consulted with 
the veteran as to the hearing request.  The Board considers 
the veteran's original hearing request still to be withdrawn.    
  
Issues not on appeal

In addition to the claim of entitlement to service connection 
for a heart condition, the veteran also claimed entitlement 
to service connection for prostate cancer.  That issue was 
denied in the August 2005 RO rating decision; the veteran 
disagreed with that denial; and the September 2006 SOC 
referenced that issue as well as the issue of service 
connection for irregular heartbeat.  However, in an October 
2006 statement on behalf of the veteran, the veteran's 
representative withdrew the issue of entitlement to service 
connection for prostrate cancer.  That issue is no longer in 
appellate status.   See 38 C.F.R. § 20.204 (2007).  

In September 2006, the veteran had raised a new claim of 
entitlement to service connection for colon cancer, which 
issue was also withdrawn by the representative in the October 
2006 statement.

In an April 2007 decision, the RO granted service connection 
for residuals of a gunshot wound to the left foot with toe 
fracture with a noncompensable rating.  
The veteran filed a notice of disagreement (NOD), and the RO 
issued a statement of the case (SOC) in June 2007 which 
continued the noncompensable rating.  To the Board's 
knowledge, the veteran has not filed a substantive appeal as 
to that issue.

In short, the only issue which is currently within the 
Board's jurisdiction is listed on the first page of this 
decision.


FINDING OF FACT

The veteran was not diagnosed with irregular heart beat until 
2004, many years after service.


CONCLUSION OF LAW

An irregular heart beat was not incurred in or aggravated by 
military service, nor my any cardiovascular disability be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
cardiovascular disability, claimed as an irregular heart 
beat.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 4, 2004, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
Agencies." With respect to private treatment records, the 
letter informed the veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the veteran could complete to 
release private medical records to the VA.  This information 
was repeated in a July 2006 letter to the veteran from the 
AMC.

The November 2004 letter further emphasized: "You must give 
us enough information about these records so that we can 
request them from the person or agency who has them.  It's 
still your responsibility to support your claim with 
appropriate evidence"

The November 2004 VCAA letter instructed the veteran as 
follows:  "Send us any medical reports you have," and "If 
the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the agency or person that has it."  These requests 
comply with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that the RO and the AMC 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant Court decision 
concerning the VCAA. 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran has not been provided specific notice of the 
Dingess decision.  In this case, there is no dispute 
concerning element (1).  The veteran has been given ample 
notice as to elements (2) and (3) in the November 2004 VCAA 
letter.  Because the veteran's claim of service connection 
for irregular heart beat has been and is being denied, 
elements (4) and (5), degree of disability and effective 
date, are moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issue being decided 
on appeal, that of service connection for irregular heart 
beat, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the veteran's medical 
treatment records from the Michigan Department of Corrections 
and his service medical records.  The veteran has stated that 
he had no further evidence to present.

The Board notes that the veteran was not provided a VA 
compensation and pension examination in connection with his 
claim of service connection.  Under 38 C.F.R. 
§ 3.159(c)(4) (2007), VA will provide a medical examination 
or opinion if the information and evidence of record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim but: (1) contains competent lay or medical 
evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  Here, as further discussed below, the available 
medical evidence did not show that the veteran suffered an 
event, injury, or disease in service.  Nor does the evidence 
show or even suggest that the claimed disability or symptoms 
thereof (irregular heart beat) may be associated with an 
established event, injury, or disease in service.  Therefore, 
provision of a medical examination or opinion was not 
warranted.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of an in-service heart disease.

In a statement received in November 2004, the veteran noted 
that he had at one time received Social Security 
Administration benefits (apparently disability benefits), 
thus indicating to the Board that there may be SSA records 
that could be obtained and associated with the file.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits].  

However, the Board concludes that any such records would not 
be pertinent to the matter on appeal.  In his August 2004 
claim, the veteran stated that his irregular heart beat was 
diagnosed in February 2004, so SSA records which predated 
such diagnosis would not shed any light on the mater of 
current disability, which is not at issue in any event.  

Nor would SSA records add anything to the pertinently 
negative service medical records.  Further it would be highly 
unlikely, to the point of impossibility, that the SSA records 
would address the matter  of the relationship between the 
veteran's diagnosed irregular heart beat and his military 
service, since this is simply beyond the scope of SSA 
inquiry.  Therefore, a remand to obtain these records is not 
warranted.  See Brock v. Brown, 10 Vet App. 155, 161-2 (1997) 
[VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].

Due process considerations

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been represented by a service 
organization which has presented argument on his behalf.  As 
was described in the Introduction above, he is unable to 
participate in a personal hearing due to his incarceration, 
and he had withdrawn his hearing request.  

Accordingly, the Board will proceed to a decision as to this 
issue.

Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease and hypertension, when such is manifested to a 
compensable degree within the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. 
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Analysis

The Board will employ a Hickson analysis.

With respect to Hickson element (1), current disability, 
treatment records from the Michigan Department of Corrections 
dated January 16, 2004 and February 23, 2004, and August 17, 
2004, diagnosed the veteran in pertinent part with irregular 
heart beat (ventricular arrhythmia).  Although the February 
2004 report noted that the veteran had hypertension, his 
blood pressure reading was recorded as a normal 107/73, in 
fair control, and stable.  The reports indicated that the 
veteran was using prescription Calan, a medication used for 
treating, among other things, hypertension and irregular 
heart beat.

The Board notes that the RO in its August 2005 decision 
deemed that the veteran's irregular heartbeat to not be a 
disabling condition.  The August 2004 Michigan Department of 
Corrections report  noted that the veteran's heart was 
"normal" with "minor irregularity".  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

After having considered the matter, the Board finds that 
since there exists and irregular heart beat, and considering 
the accompanying diagnosis of hypertension, and that he is 
prescribed medication to treat irregular heart beat and 
hypertension, the Board will believe that a cardiovascular 
disability currently exists.  Hickson element (1) has been 
met for the purposes of this decision.

With respect to Hickson element (2), in-service disease (to 
include the one year presumptive period after service), the 
veteran has not in fact contended that his irregular heart 
beat or any other cardiovascular disease, including 
hypertension, originated in service or within in the one year 
presumptive period after his discharge from service on 
September 16, 1959.  In his August 2004 claim, he stated that 
irregular heart beat began on February 23, 2004.  

In fairness to the veteran, the Board has reviewed the 
veteran's service medical records, as well as post service 
medical records.  Review by the Board of the veteran's 
service medical records reveals no complaint, diagnosis, or 
treatment of a heart condition or hypertension in service.  
His September 1959 separation physical examination report 
included a blood pressure reading of 105/75.  Moreover, there 
is no record of any complaint, diagnosis, or treatment for a 
heart condition or hypertension within the presumptive period 
of one year from separation in September 1959.  Indeed, the 
veteran has not claimed that his irregular heart beat began 
in service or for decades thereafter.  

Thus, the veteran's own statement in his August 2004 claim, 
and confirmed by the treatment reports from the Michigan 
Department of Corrections, is that he was not diagnosed with 
irregular heart beat and hypertension until 2004, many years 
after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  

Inasmuch as the competent medical evidence of record does not 
show in-service incurrence or aggravation of a disease or 
injury, Hickson element (2) is not met.  

In the absence of any evidence suggesting the presence of 
cardiovascular disease in service, medical nexus is an 
impossibility.  Element (3) is also not met

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for cardiovascular disease.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for a cardiovascular disability, claimed 
as irregular heart beat, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


